per curiam:
Mediante escrito de fecha 7 de marzo de 1991, la Oficina del Procurador General de Puerto Rico nos informó que, no obstante sus gestiones a esos efectos, el abogado Pedro Nicot Santana no había atendido su solici-tud de que compareciera a dicha Oficina a exponer su ver-sión respecto a una queja contra él presentada por la Sra. Dalia Barreto Aquino.(1)
En virtud de ello, el 21 de marzo de 1991 le concedi-mos término al referido abogado para que compareciera a la Oficina del Procurador General “a exponer lo que a bien tenga respecto a la queja presentada por la Sra. Da-lia Barreto Aquino”. Resolución de 21 de marzo de 1991. Copia de dicha resolución le fue notificada personalmente al referido abogado por uno de los alguaciles auxiliares de este Tribunal el día 26 de marzo de 1991.
Mediante escrito de fecha 7 de enero de 1992, la Procu-*718radora General nos informa que el abogado Nicot Santana, a pesar del tiempo transcurrido, aún no ha comparecido a su Oficina. Son varias las ocasiones en que este Tribunal ha expresado que no tolerará “la incomprensible y contu-maz negativa de un miembro del foro de cumplir con las órdenes de este Tribunal”. In re Santiago Méndez, 129 D.P.R. 696, 697 (1991). Véase In re Colón Torres, 129 D.P.R. 490 (1991).
En consecuencia, se decreta la suspensión provisional del abogado Pedro Nicot Santana del ejercicio de la profe-sión de abogado. Se dictará sentencia de conformidad.
El Juez Presidente Señor Pons Núñez y el Juez Aso-ciado Señor Andréu García no intervinieron.

(1) En la misma, la señora Barreto Aquino informó que no obstante haberle satisfecho al licenciado Nicot Santana honorarios por la suma de tres mil dólares ($3,000) en el año de 1980 en relación con la liquidación de dos comunidades here-ditarias, éste no había realizado gestión alguna al respecto.